internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-122344-98 date date number release date re legend settlor trust trust trust trust trust daughter grandchild grandchild grandchild grandchild a b c state this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the generation-skipping_transfer gst tax to two amendments to be made to the trust agreement executed by the settlor with respect to trust the settlor created the trust in under the trust agreement trust trust trust and trust are administered as four separate trusts with each such trust owning an undivided one-fourth interest in the trust property daughter the settlor’s adult child is a beneficiary of each of the four trusts in addition grandchild and his children and other descendants are the beneficiaries of trust grandchild and her children and other descendants are the beneficiaries of trust grandchild and his children and other descendants are the beneficiaries of trust and grandchild and his children and other descendants are the beneficiaries of trust there have been no additions constructive or otherwise to any of the trusts since date the trust agreement designates grandchild and a as co-trustees b was designated to succeed a as co-trustee if b resigned he was to designate a successor co-trustee who as to trustor the settlor is not a_related_or_subordinate_party within the meaning of such terms as used in the internal_revenue_code grandchild continues to serve as co-trustee a resigned as co-trustee and he was succeeded by b b resigned and designated c as co-trustee article i of the trust agreement states that daughter is referred to as the primary beneficiary each of grandchild grandchild grandchild and grandchild is referred to as a secondary beneficiary and the respective children or other descendants of grandchild grandchild grandchild and grandchild are referred to as the ultimate beneficiaries of that grandchild’s trust the distribution and termination provisions are identical for each of the four trusts under article iii and article viii the trustees are granted discretionary powers to distribute income and or principal among the trust beneficiaries depending on whether the beneficiary is a primary secondary or ultimate beneficiary and other circumstances under article v these distributions are to be made only after approval by a the co-trustee or his successor under article viii the trustees may terminate a_trust at any time if they consider it necessary and advisable and for the best interests of any trust and the beneficiaries thereof and in such event to thereupon make distribution of principal and accumulated income to trust beneficiaries in conformity with the provisions of the agreement article ii duration of the trusts presently provides as follows each of the trusts created by the provisions hereof will continue and remain in existence for the benefit of the beneficiaries named or referred to above for a period of time not to exceed twenty-one years after the death of the last survivor of the ultimate beneficiaries referred to above who is living on the date of the execution of this agreement subject_to the power of my trustees to terminate any of these trusts at any time prior to the date on which such trust would otherwise be terminated under these provisions however the trust does not specify who will be the distributees in the event that the trust terminates as provided in article ii on the expiration of years after the death of the last survivor of the ultimate beneficiaries living on the date of execution of the trust agreement you propose to petition the appropriate local court to construe and amend the trust instrument to provide for the disposition of the trust assets on termination of the trust under article ll you will also request that the court approve an amendment authorizing the trustee to employ others to perform administrative duties specifically the petition will propose that article ll be construed and amended to include a further provision stating that upon the termination of a_trust on the expiration of years after the death of the last survivor of the ultimate beneficiaries living on the date of execution of the agreement the income and principal remaining in that trust shall be distributed to the primary beneficiary if the primary beneficiary is not then living the income and principal remaining shall be distributed to the secondary beneficiary if living of that trust if the secondary beneficiary is not then living the income and principal remaining shall be distributed to the issue of that secondary beneficiary per stirpes if the secondary beneficiary of that trust and his or her issue are not then living the income and principal remaining in that trust shall be divided equally among the other trusts and distributed accordingly further article viii powers of trustees section will be amended to include the following sentence the trustees shall have the power to employ and discharge accountants brokers custodians investment counsel attorneys and other agents or servants and to delegate to them such administrative duties of the trustees for such period as the trustees shall select and to pay any such person reasonable_compensation out of the trust property you have asked us to rule that these amendments to the trust agreement will not affect the exempt status of trust for generation-skipping_transfer_tax purposes and that neither distributions from the trusts nor the termination of the trusts will be subject_to the generation-skipping_transfer_tax imposed by sec_2601 of the internal_revenue_code sec_2601 provides that a tax is imposed on every generation-skipping_transfer gst made after date under b a of the tax reform act act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempt from the application of chapter the gst tax by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust you have represented that trust was irrevocable on date and no additions were made to the trusts after that date we conclude that the construction and amendment of article ll as proposed is consistent with applicable state law as would be interpreted by the highest court of state and therefore will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust agreement similarly the proposed amendment to article viii will not alter the quality value or timing of any beneficial interests rights or expectancies originally provided for under the terms of the trust agreement therefore the construction and amendments as proposed will not subject trust to the generation-skipping_transfer_tax accordingly the proposed action with respect to the trust agreement will not affect the gst tax status of trust and thus will not result in a transfer of property that will subject any of the four trusts to the generation-skipping_transfer_tax imposed under sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
